FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                     UNITED STATES COURT OF APPEALS                 March 10, 2008
                                                                 Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                    Clerk of Court



    UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

    v.                                                   No. 08-5001
                                                 (D.C. No. 4:07-CR-106-CVE)
    RICKY LEE RADABAUGH,                                 (N.D. Okla.)

          Defendant-Appellant .


                                ORDER AND JUDGMENT *


Before TACHA, MURPHY, and TYMKOVICH, Circuit Judges.



         This matter is before the court on the government’s motion to enforce the

appeal waiver contained in defendant’s plea agreement. The motion is filed

pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc).

In response, defendant concedes that the government’s motion is well taken, and

that the appeal should be dismissed, because the appeal falls within the scope of



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
the appeal waiver, defendant knowingly and voluntarily waived his appellate

rights, and enforcing the waiver would not result in a miscarriage of justice.

See id. at 1325.

      Accordingly, the government’s motion is GRANTED, and the appeal is

DISMISSED.


                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -2-